              Case 2:17-cr-00152-KJM Document 165 Filed 06/16/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID W. SPENCER
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00152-KJM
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   DIMAS ORTIZ,
15                  Defendant.
16

17          On or about February 3, 2020, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into between plaintiff and

19 defendant Dimas Ortiz forfeiting to the United States the following property:

20                  a.      2012 Ford Shelby Mustang, VIN: 1ZVBP8JS2C5243557, License Number
                            DOCC777, formerly License Number 7PAG065.
21

22          Beginning on February 15, 2020, for at least 30 consecutive days, the United States published

23 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

24 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

25 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

26 validity of their alleged legal interest in the forfeited property.

27          The United States sent direct written notice by certified mail to the following individuals or

28 entities known to have an alleged interest in the above-described property:
                                                        1
                                                                                             Final Order of Forfeiture
              Case 2:17-cr-00152-KJM Document 165 Filed 06/16/20 Page 2 of 2



 1                   a.     Ramona Cecilia Mayorga: A notice letter was sent via certified mail to Ramona
                            Cecilia Mayorga at 5928 41st Street, Sacramento, CA 95824-2812 on March 16,
 2                          2020. The PS Form 3811 (certified mail “green card” showing delivery of mail)
                            was signed on March 18, 2020.
 3
                     b.     Alejandra Vidriales: A notice letter was sent via certified mail to Alejandra
 4                          Vidriales at 1115 Solano Avenue, Vallejo, CA 94590-7017 on March 16, 2020.
                            According to USPS.com the notice letter was delivered on April 27, 2020. A
 5                          notice letter was sent via certified mail to Alejandra Vidriales at 1551 Valle Vista
                            Avenue, Vallejo, CA 94589 on March 16, 2020. According to USPS.com a
 6                          delivery attempt notice was left on March 18, 2020, with a reminder to schedule
                            redelivery of the notice letter.
 7

 8          The Court has been advised that no third party has filed a claim to the subject property, and the

 9 time for any person or entity to file a claim has expired.

10          Accordingly, it is hereby ORDERED and ADJUDGED:

11          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

12 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and

13 interest of Dimas Ortiz, Ramona Cecilia Mayorga, and Alejandra Vidriales, whose rights to the above-

14 listed property are hereby extinguished. The above-listed property shall be disposed of according to law.

15          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

16 United States of America.

17          3.      The U.S. Marshals Service shall maintain custody of and control over the subject property

18 until it is disposed of according to law.

19          SO ORDERED this 16th day of June, 2020.

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                                Final Order of Forfeiture
